Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1-4 and 23 are allowed because none of the prior art references of record teaches a printhead comprising a head member that includes a housing, and a plate stack attached to an interface surface of the housing that forms a plurality of flow-through jetting channels each configured to jet a print fluid, wherein the jetting channels each include a nozzle, a pressure chamber, and a diaphragm; wherein the plate stack includes a diaphragm plate that forms diaphragms of the jetting channels that contact piezoelectric actuators of the printhead; wherein the diaphragm plate includes at least one bypass manifold opening that coincides with the supply manifold duct and the at least one return manifold duct of the housing to form at least one bypass manifold disposed between the supply manifold and the return manifold to directly couple the supply manifold and the return manifold in the combination as claimed. 

Claims 5-9, 11-13 and 23 are allowed because none of the prior art references of record teaches a printhead comprising a housing having Input/Output (I/O) ports disposed at a top surface; and a plate stack attached to an interface surface of the housing that forms a plurality of flow-through jetting channels, wherein the jetting channels each include a nozzle, a pressure chamber, and a diaphragm; wherein the housing and the plate stack form: a supply manifold that is fluidly coupled to a first one of the I/O ports and to the flow-through jetting channels; a return manifold that is fluidly coupled to a second one of the I/O ports and to the flow-through jetting channels; and at least one bypass manifold disposed between the supply manifold and the return manifold to directly couple the supply manifold and the return manifold wherein the plate stack includes a diaphragm plate that forms diaphragms for the flow through jetting channels that contact piezoelectric actuators; wherein the housing includes a supply manifold duct along the interface surface that forms the supply manifold, and one or more return manifold ducts along the 

Claims 14-15, 17 and 19-21 are allowed because none of the prior art references of record teaches a jetting apparatus comprising at least one printhead that includes piezoelectric actuators, a housing, and a plate stack attached to an interface surface of the housing that forms a plurality of flow-through jetting channels each comprising a nozzle, a pressure chamber, and a diaphragm;  wherein the housing includes a supply manifold duct along the interface surface that forms a supply manifold configured to supply a print fluid to the flow-through jetting channels; wherein the housing further includes return manifold ducts along the interface surface
that forms a return manifold configured to receive the print fluid from the flow-through jetting channels; and that forms diaphragms of the jetting channels that contact piezoelectric actuators of the printhead wherein the plate stack includes a diaphragm plate that forms diaphragms of the jetting channels that contact the piezoelectric actuators; wherein the diaphragm plate includes at least one bypass manifold opening that coincides with the supply manifold duct and the return manifold ducts of the housing to form at least one bypass manifold that fluidly couples the supply manifold and the return manifold directly in the combination as claimed. 

CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.
          
Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853